Title: From Alexander Hamilton to James McHenry, 20 April 1799
From: Hamilton, Alexander
To: McHenry, James


Philadelphia, April 20, 1799. “… As I do not conceive the United States to be now at War in the legal import of that term (which I construe to be a state not of partial but of general, hostility) I consider it as beyond my power to approve or execute such sentences as by the Articles of War are referred to the President in time of peace. But while I think it my duty on this ground to transmit the sentence without acting upon it, I feel myself called upon by a profound conviction of the necessity of some severe examples to check a spirit of desertion which for want of them in time past, has become too prevalent, respectfully to declare my opinion, that the confirmation and execution of the sentence are of material consequence to the prosperous course of the military service. The crime of desertion is in this instance aggravated by the condition of the Offender, who is a Serjeant, and by the breach of trust, in purloining the money which was in his hands for the pay of his company.”
